DETAILED ACTION
Response to Amendment
This final office action regarding application 16/583,277 filed on 09/26/2019, is in response to the applicants arguments and amendments filed on January 12, 2022. Claims 5, 10, 12, and 18 have been amended. Claims 6 and 15-17 have been cancelled. New claims 21-24 have been added. Claims 1-5, 7-14, and 18-24 are currently pending and are addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiners Note
Examiner Le is no longer the Examiner overseeing this case. Examiner Christopher Fees is the new Examiner of record. If you have any questions Examiner Fees can be contacted at (303) 297 4343 or Christopher.fees@uspto.gov

Response to Arguments
Applicants arguments and amendments to the claims have overcome some of the objections and rejections previously set forth in the Non-Final Office action mailed October 13, 2021. Claims 6 and 15-17 have been cancelled, therefore all associated objections and rejections are withdrawn. Applicants amendments to claims 18-20 have been deemed sufficient to overcome the previous 35 USC 102 rejections through the addition of “wherein the risk probability is a probability that one or more persons on an overpass will cause an object to fall from the overpass in a vicinity of the one or more vehicles” as supported by the specification. However, as this changes the scope of the claim, new rejections have been made based on the change in scope of the previously rejected claims, new art rejections have been added below. All other rejections have been maintained and are included below with changes to reflect amendments. Additionally applicants arguments have been fully considered but are not fully persuasive for the reasons seen below. 

In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On pages 9-10 the applicant argues “As stated above, Palarski is unconcerned with objects that are falling from above, and it does not disclose detecting a falling object, much less determining a probability that an object will fall from above. This calls into question the Office's attribution to Pilarski of the various claim elements related to falling objects, such as "determine from the image sensor data one or more falling object evasion factors associated with a vicinity of the device" and "if the falling object probability," since falling objects are simply not disclosed by Pilarski. Setting aside Pilarski's deficiencies momentarily, it appears that the Office's position is that the skilled person would have begun detecting ways to evade a falling object before ever actually detecting the falling object1. Otherwise stated, the rejection looks to the primary reference for remediation of dangers that are first allegedly detected in the second reference. It is untenable to suggest that the skilled person would turn to Pilarski to remediate dangers associated with something that has not yet been detected. Such a combination is the essence of hindsight reasoning. For this reason, it is respectfully requested that the rejection be withdrawn and a new non-final office action be issued.”, the examiner respectfully disagrees. While Pilarski does not explicitly directed towards falling objects, this deficiency is addressed by Cote. As is discussed in the rejections below Pilarski teaches a system that determines evasion factors in the vicinity from an image sensor (Paragraph [0095], “Based on the interference score, the control system 100 of the vehicle 410 can select to perform an avoidance action. The avoidance actions can include velocity adjustments, lane aversion, road way aversion (e.g., change lanes or driver far from curb), light or horn actions, and other actions. As described with an example of FIG. 2, the avoidance action can include those which break driving convention or rules (e.g., allow vehicle 410 to drive across center line to create space with bicyclist).”, based on the contextual situation of the subject vehicle and the environment, the control system 100 of the vehicle 410 can select to perform an avoidance action, like change lanes if the adjacent lanes are safe to change into), and a probability (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”, interference value 229, and the abstract teaches that the interference value reflects a probability that a detected object  will interfere with the path of the autonomous vehicle), and when the probability exceeds a threshold perform an avoidance maneuver. Cote teaches that evasion factors and probabilities can be in reference to a falling object (Col. 16 Line 40, risk score, and Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass). Therefore the combination of the system of determining the probability of potential hazards and preforming maneuvers to avoid those hazards of Pilarski with the additional hazards of Cote teaches every limitation of the instant application.

On pages 10-11 the applicant argues “To the extent that Cote discloses detecting an overpass and/or dangers associated with falling objects, it does not disclose determining a risk that an object will be dropped / thrown based on a characteristic of one or more people detected on the overpass. That is, Cote recognizes that falling objects may be dangerous, but it does not concern itself with determining a probability that an object will fall (e.g. be dropped or thrown), much less basing this determination on factors related to persons detected on the overpass from image sensor data.”, the examiner respectfully disagrees. Cote teaches the use of risk metrics in order to determine a likelihood of falling objects from sections of an overpass including that those objects are caused by a person dropping or throwing the object (Column 29, lines 44-60, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass). … It may be determined that the driver/vehicle has a lower likelihood and/or time/distance window indicative of being struck by a falling/thrown object from the overpass, for example, in the case that the vehicle is traveling faster.”) (Column 28, lines 34-40, “In some embodiments, such different grid segments “A1”, “A2” may represent different surface segment and/or risk characteristics associated therewith. The second grid segment “A2” may generally be considered more risky than the first grid segment “A1”, for example, due to shadows, differences in drainage, potential for debris falling from the overpass, etc.”) (Column 29, lines 26-36, “In some embodiments, in the case that it is determined that an object is actually located in/on the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b (e.g., utilizing elevation and/or sensor data), the data/analysis of the fifth grid segment “A5” of the first roadway 1102a/first grid overlay 1140a may be altered, updated, and/or otherwise affected. It may be assumed, for example, that a worker and/or thrown or dropped object from the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b may pose a threat to the fifth grid segment “A5” of the first grid overlay 1140a thereunder.”) (Column 30, lines 26-30, “The third three-dimensional grid segment “C3” may, for example, represent a level of risk associated with an object being thrown and/or dropped from the overpass.”, here the system is teaching a risk probability associated with an object being thrown and/or dropped from an overpassed, either of these actions are caused by a person). 

On pages 11-12 the applicant argues “Amended claim 5 recites a weighing of a probability of an object being dropped or thrown onto the roadway with a danger in performing a maneuver to evade the falling object. This recognizes that any maneuver to evade an object (e.g. rapid changing of lanes, changing in velocity or acceleration, etc.) is associated with risk of accident or injury. Claim 5 discloses taking the inherent risk of accident or injury arising from the evading maneuver when deciding whether to encounter the falling object.”, the examiner respectfully disagrees. Pilarski further teaches a system that is able to compare the risk of breaking a rule such as crossing a double yellow line with the risk of not taking an action  and if the action is justified then performing the maneuver (Paragraph [0071], “According to some examples, the vehicle control 128 can selectively implement alternative flex rules 235 which enable the vehicle to perform actions which may implement alternative spatial location or margin constraints, and/or implement other actions which technically break a rule or margin of one or more default rules and constraints 233. The alternative flex rules 235 can, in some cases break rules of best driving practice, or even technically violate a driving law. The flex rules 235 can be implemented in place of increasing safety to vehicles or bystanders. For example, with respect to objects (e.g., bicyclists) sees on the side of the road, the vehicle control 128 can drift away from the side of the road to create a buffer with a dynamic object (e.g. bicycle). In performing this action, the vehicle control 128 may technically break the requirement to stay within a solid line divider if information provided from the anticipatory alert 137 indicates that the additional space would increase safety to the vehicle and/or object on the side of the road.”, here the system is teaching that the vehicle can perform actions in order to avoid harm that would normally be interpreted as increasing the risk to vehicle such as crossing a solid line only if the probability of harm by performing the maneuver is lower than if the maneuver is not performed). 

On pages 12-13 the applicant argues “To the extent that Cote discloses dangers associated with objects falling from an overpass, these dangers appear to be general and only tied to proximity to an overpass3. The claimed subject-matter in the instant application, however, is directed at least to a determination of risk of an object falling from an overpass (e.g. such as being dropped or thrown) based on factors that are statistically associated with persons who may be more likely to throw or drop an object off of an overpass. See, e.g. pars. [0002] and [0059] of the instant spec fication. The subject-matter of claim 13 includes such factors that, if determined through image sensor data, can be used as a proxy for an increased danger due to an increased likelihood of falling objects.”, the examiner respectfully disagrees. Claim 13 describes further risk factors that can be determined by the system such as if the one or more persons are moving or stationary and the interference value can be based on these risk factors (Paragraph [0045], “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information. For example, when the prediction engine 126 detects a bicycle, the interference value 129 can be based on factors such as proximity, orientation of the bicycle, and speed of the bicycle.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-5, 7-14, 18-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pilarski (US 20170329332) in view of Cote (US 10,255,638).

Regarding Claim 1, Pilarski teaches a risk detection and avoidance device, comprising one or more image sensors (Fig. 1, sensors 101, 103, 105)
configured to provide image sensor input data representing a sensor image of a vicinity of the device (Paragraph [0019], “The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.”, the sensors work together to obtain a complete sensor view of the vehicle, to obtain information about what is near the vehicle, as well as what is in front of a path of travel of a vehicle)
and one or more processors (Paragraph [0086], “A processing center 425, comprising a combination of one or more processors and memory units can be positioned in a trunk of the vehicle 410.“, processing center 425, containing one or more processors)
determine from the image sensor data one or more evasion factors associated with a vicinity of the device (Paragraph [0095], “Based on the interference score, the control system 100 of the vehicle 410 can select to perform an avoidance action. The avoidance actions can include velocity adjustments, lane aversion, road way aversion (e.g., change lanes or driver far from curb), light or horn actions, and other actions. As described with an example of FIG. 2, the avoidance action can include those which break driving convention or rules (e.g., allow vehicle 410 to drive across center line to create space with bicyclist).”, based on the contextual situation of the subject vehicle and the environment, the control system 100 of the vehicle 410 can select to perform an avoidance action, like change lanes if the adjacent lanes are safe to change into)
and if the probability (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”, interference value 229, and the abstract teaches that the interference value reflects a probability that a detected object  will interfere with the path of the autonomous vehicle) 
exceeds a predetermined threshold, determine a harm avoidance maneuver based at least on the one or more evasion factors according to a second logic (Paragraph [0043], “When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down). … For example, if the threat of occluded pedestrians is relatively small but the chance of collision can be eliminated for points of ingress that are more than two car lengths ahead with only a slight reduction in velocity, then under this example, the anticipatory alert 137 can be used by the vehicle control 128 to reduce the vehicle velocity, thereby reducing the threat range of an ingress by an occluded pedestrian to points that are only one car length ahead of the vehicle 10.”, teaches when the interference value reaches a threshold probability, the anticipatory alert 137 is signaled, and the vehicle can respond to the anticipatory alert by controlling the vehicle in the form of an anticipatory action 147) (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”) ([0044]-[0045] teaches that the anticipatory action is selected based on the contextual situation gathered from the sensors), 
and send an instruction comprising the harm avoidance maneuver (Paragraph [0044], “The anticipatory action 147 can be selected from, for example, an action corresponding to (i) slowing the vehicle 10 down, (ii) moving the lane position of the vehicle away from the bike lane, and/or (iii) breaking a default or established driving rule such as enabling the vehicle 10 to drift past the center line. In such examples, the magnitude and type of anticipatory action 147 can be based on factors such as the probability or likelihood score”,  the anticipatory action 147 is selected to maneuver the vehicle to avoid the obstacle).
However Pilarski does not explicitly teach configured to: detect from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic. 
Cote teaches a system for acquisition, management, and utilization of surface segment data including
one or more processors (Figure 12, processing device 1212)
configured to: detect from the image sensor data an overpass (Col. 28, Line 1 – 10, “As depicted, the system 1100 may comprise a portion of a first roadway 1102a passing under a portion of a second roadway 1102b (e.g., an “overpass”). Each respective roadway 1102a-b (and/or surrounding areas) may be characterized by and/or effectively divided into various grid segments as defined by a first grid overlay 1140a and a second grid overlay 1140b, respectively. The grid overlays 1140a-b may, for example, comprise one or more Digital Elevation Models (DEM), map and/or attribute layers, surface models, map projections, etc.”, the system recognizes the surrounding environment, and can recognize and classify an overpass is in the vicinity, and the system divides the overpass into various grid segments) 
and one or more persons on the overpass (Col. 29, Line 63 – Col. 30 Line 3, “Accordingly, different vehicles, drivers, and/or vehicle characteristics (e.g., speed and/or features—such as anti-lock brakes) may cause different grid overlays 1140a-b and/or different grid segments (and/or configurations thereof) to be determined, calculated, displayed, and/or otherwise processed or utilized (e.g., to determine a risk exposure of an object such as a person and/or vehicle).”, the dividing of grid segments can be done in a way that characterizes an object such as a vehicle or person as an independent grid segment in the system, therefore the system will be capable of determining humans on the overpass and categorize as humans as its own grid segment)
determine from the image sensor data a falling object probability (Col. 16 Line 40, risk score, and Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass) 
associated with the detected one or more persons on the overpass, according to a first logic (Col. 16. Line 40 – 54, “Risk scores for a plurality of surface segment and/or non-surface segment metrics may be determined, calculated, tabulated, and/or summed to arrive at a total risk score for an object (e.g., a fleet of vehicles, various individuals and/or groups thereof) and/or for an object class. According to some embodiments, risk scores may be derived from the surface segment and/or non-surface segment loss frequency distributions and the surface segment and/or non-surface segment loss severity distribution determined at 406a-b and 408a-b, respectively.”, the risk score is a total value for each grid segment on the overpass, which is calculated by adding up all factors).
	Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include the detecting from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding Claim 2, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 1 as discussed above, Cote further teaches 
wherein the first logic includes assigning a value to one or more of the risk factors and determining the falling-object probability as a sum of the detected risk factors (Col. 16 Line 40, “risk score”) (Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass) (Col. 16. Line 40 – 54, “Risk scores for a plurality of surface segment and/or non-surface segment metrics may be determined, calculated, tabulated, and/or summed to arrive at a total risk score for an object (e.g., a fleet of vehicles, various individuals and/or groups thereof) and/or for an object class. According to some embodiments, risk scores may be derived from the surface segment and/or non-surface segment loss frequency distributions and the surface segment and/or non-surface segment loss severity distribution determined at 406a-b and 408a-b, respectively.”, teaches that the risk score is a total value for each grid segment on the overpass, which is calculated by adding up all factors).

Regarding Claim 3, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 1, as discussed above, Pilarski further teaches 
wherein the one or more falling- object evasion factors include one or more of determining a lane of traffic beneath at least one of the one or more persons on the overpass; an availability of an adjacent lane; a velocity of the device; an acceleration of the device; an availability of a road-shoulder or safety area; a velocity of each of one or more vehicles in a vicinity of the device; an acceleration of each of one or more vehicles in a vicinity of the device; or any combination thereof (Paragraph [0038], “With respect to detected objects, in some implementations, the prediction engine 126 detects and classifies objects which are on or near the roadway and which can potentially ingress into the path of travel so as to interfere or collide with the autonomous vehicle 10. The detected objects can be off of the road (e.g., on sidewalk, etc.) or on the road (e.g., on shoulder or on opposite lane of road). In addition to detecting and classifying the object, the prediction engine 126 can utilize contextual information for the object and its surroundings to predict a probability that the object will interfere or collide with vehicle 10. The contextual information can include determining the object position relative to the path of the vehicle 10 and/or pose relative to a point of ingress with the path of the autonomous vehicle 10. As an addition or alternative, the contextual information can also identify one or more characteristics of the object's motion, such as a direction of movement, a velocity or acceleration. As described with other examples, the detected object, as well as the contextual information can be used to determine the interference value 129. In some examples, the interference value 129 for a detected object can be based on (i) the type of object, (ii) pose of the object, (iii) a position of the object relative to the vehicle's path of travel, and/or (iv) aspects or characteristics of the detected object's motion (such as direction of speed).” , teaches that the system can detect and determine certain points of ingress, or certain targets that the subject vehicle may travel to as an evasion action. These areas include road shoulders, or nearby lanes where the system detects if these areas are occupied by any obstacles).

Regarding Claim 4, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 1, as discussed above, Pilarski further teaches 
wherein the harm avoidance maneuver includes a change in velocity, acceleration, direction, or any combination thereof, to avoid an area below a person associated with a falling-object probability above the predetermined threshold (Paragraph [0025], “According to examples, the commands 85 can specify actions that are to be performed by the vehicle 10. The actions can correlate to one or multiple vehicle control mechanisms (e.g., steering mechanism, brakes, etc.). The commands 85 can specify the actions, along with attributes such as magnitude, duration, directionality or other operational characteristic of the vehicle 10.”, teaches that the control system is able to control the vehicle’s speed, acceleration, and steering in response to determining that an evasive action is needed).

Regarding Claim 5, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 1, as discussed in above, Pilarski further teaches
wherein the one or more processors are configured to send an instruction comprising the harm avoidance maneuver only of the risk probability and the probability of harm associated with performing the harm avoidance maneuver satisfy a predetermined relationship (Paragraph [0071], “According to some examples, the vehicle control 128 can selectively implement alternative flex rules 235 which enable the vehicle to perform actions which may implement alternative spatial location or margin constraints, and/or implement other actions which technically break a rule or margin of one or more default rules and constraints 233. The alternative flex rules 235 can, in some cases break rules of best driving practice, or even technically violate a driving law. The flex rules 235 can be implemented in place of increasing safety to vehicles or bystanders. For example, with respect to objects (e.g., bicyclists) sees on the side of the road, the vehicle control 128 can drift away from the side of the road to create a buffer with a dynamic object (e.g. bicycle). In performing this action, the vehicle control 128 may technically break the requirement to stay within a solid line divider if information provided from the anticipatory alert 137 indicates that the additional space would increase safety to the vehicle and/or object on the side of the road.”, here the system is teaching that the vehicle can perform actions in order to avoid harm that would normally be interpreted as increasing the risk to vehicle such as crossing a solid line only if the probability of harm by performing the maneuver is lower than if the maneuver is not performed). 
Cote further teaches wherein the second logic includes weighing falling-object probability (Col. 16 Line 40, “risk score”) (Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass) 
a probability of harm from a falling object associated with performing the harm avoidance maneuver (Col. 29 Line 55 – 65, “It may be determined that the driver/vehicle has a lower likelihood and/or time/distance window indicative of being struck by a falling/thrown object from the overpass, for example, in the case that the vehicle is traveling faster In some embodiments, faster speeds may increase the risk and/or boundaries of risky areas preceding the overpass (such areas not shown with respect to the first grid overlay 1140a in FIG. 11).”, teaches that a vehicle could have a lower risk value of being struck by a falling object if it were traveling faster). 
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include wherein the second logic includes weighing falling-object probability and a probability of harm from a falling object associated with performing the harm avoidance maneuver of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.


Regarding Claim 7 the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 1, as discussed above, Pilarski further teaches 
that the vehicle can detect events and objects in the vicinity of the vehicle (Paragraph [0034], “When events are detected, the event logic 174 can signal an event alert 135 that classifies the event and indicates the type of avoidance action which should be performed. For example, an event can be scored or classified between a range of likely harmless (e.g., small debris in roadway) to very harmful (e.g., vehicle crash may be imminent). In turn, the route follower 167 can adjust the vehicle trajectory 179 of the vehicle to avoid or accommodate the event.”).
 Cote teaches that the system can recognize and classify an overpass is in the vicinity (Col. 28 Line 1 – 10, “As depicted, the system 1100 may comprise a portion of a first roadway 1102a passing under a portion of a second roadway 1102b (e.g., an “overpass”). Each respective roadway 1102a-b (and/or surrounding areas) may be characterized by and/or effectively divided into various grid segments as defined by a first grid overlay 1140a and a second grid overlay 1140b, respectively.”, therefore the combination of the event detection and object detection of Pilarski and overpass detection of Cote would allow the system to detect falling objects). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include the detecting from the image sensor data an overpass of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding Claim 8, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 7, as discussed above, Pilarski further teaches 
wherein, if an object falling from the overpass is detected, the one or more processors are further configured to control a wireless communication device to send a wireless signal (Paragraph [0034] teaches that when an event or interference was detected by the system, the event logic 124 can signal an event alert, and the event logic is a unit that interacts with the perception logic 118, which is stored on a processor) (Paragraph [0016], “In some variations, the control system 100 can include other functionality, such as wireless communication capabilities, to send and/or receive wireless communications with one or more remote sources.”)

Regarding Claim 9, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 1, as discussed above, Pilarski further teaches 
one or more position sensors (Paragraph [0077], “With reference to an example of FIG. 3, the control system 100 of the vehicle 10 can process sensor data that reflects an immediate portion of the planned path for the vehicle 10(310). The sensor data can include image data (312), such as stereoscopic image data (with or without depth information), Lidar, high resolution video and/or still imagery. Other forms of sensor data for analysis can include, for example, radar, sonar, or GPS.”, teaches that sensor data for analysis can be collected via Global Positioning System, or GPS)
configured to determine a position of the device and to send position data representing the detected position to the one or more processors (Paragraph [0030], “The route planner 122 can determine a route 121 for a vehicle to use on a trip. In determining the route 121, the route planner 122 can utilize a map data base, such as provided over a network through a map service 119. Based on input such as destination and current location (e.g., such as provided through GPS), the route planner 122 can select one or more route segments that collectively form a path of travel for the autonomous vehicle 10 when the vehicle in on a trip. In one implementation, the route planner 122 can determine route input 173 (e.g., route segments) for a planned route 121, which in turn can be communicated to the vehicle control 128.”, the current location of vehicle including the device can be provided through the GPS)
and a database (Paragraph [0058], “According to one example, the route planner 122 can access the road network database 205 to retrieve route segments or path information (“route/path 215”) for a planned route or path of the autonomous vehicle 10. The road network database 205 can populate road segments with precise locations of fixed objects.”, road network database) 
comprising position information of one or more overpasses (Paragraph [0058], “According to one example, the route planner 122 can access the road network database 205 to retrieve route segments or path information (“route/path 215”) for a planned route or path of the autonomous vehicle 10. The road network database 205 can populate road segments with precise locations of fixed objects.”, here the examiner is interpreting fixed objects as including overpasses as described by the detection system of Cote) 
 wherein the one or more processors are configured to detect an overpass in a vicinity of the device based on a relationship between the position data from the one or more position sensors and the position information of the one or more overpasses (Paragraph [0058], “In this way, the route planner 122 can process the road segment in context of the vehicle's intra-road segment location 133, and further provide road information that provides highly localized road information 209 about the road segment and surrounding fixed objects 207. In some variations, the road network database 205 can include preprocessed image data that provides intra-road segment localization information. The preprocessed image data can identify the static objects 207, including objects on the periphery of the road segment”, the system can collect road/environmental data from the road network database in the vicinity of the vehicle, which includes precise locations of fixed objects, and an overpass is a fixed object. Also, [0053] teaches that the system would map contextual information that is known to exist in the roadway to what is actually observed by the image and/or sensor data).

Regarding Claim 10, Pilarski teaches a vehicle (Figure 1, Autonomous vehicle 10)
 comprising one or more image sensors (Fig. 1, sensors 101, 103, 105)
configured to provide image sensor input data representing a sensor image of a vicinity of the vehicle (Paragraph [0019], “The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.”, the sensors work together to obtain a complete sensor view of the vehicle, to obtain information about what is near the vehicle, as well as what is in front of a path of travel of a vehicle)
determine from the image sensor data one or more evasion factors associated with a vicinity of the vehicle (Paragraph [0095], “Based on the interference score, the control system 100 of the vehicle 410 can select to perform an avoidance action. The avoidance actions can include velocity adjustments, lane aversion, road way aversion (e.g., change lanes or driver far from curb), light or horn actions, and other actions. As described with an example of FIG. 2, the avoidance action can include those which break driving convention or rules (e.g., allow vehicle 410 to drive across center line to create space with bicyclist).”, based on the contextual situation of the subject vehicle and the environment, the control system 100 of the vehicle 410 can select to perform an avoidance action, like change lanes if the adjacent lanes are safe to change into)
and if the probability (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”, interference value 229, and the abstract teaches that the interference value reflects a probability that a detected object  will interfere with the path of the autonomous vehicle) 
exceeds a predetermined threshold, determine a harm avoidance maneuver based at least on the one or more evasion factors (Paragraph [0043], “When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down). … For example, if the threat of occluded pedestrians is relatively small but the chance of collision can be eliminated for points of ingress that are more than two car lengths ahead with only a slight reduction in velocity, then under this example, the anticipatory alert 137 can be used by the vehicle control 128 to reduce the vehicle velocity, thereby reducing the threat range of an ingress by an occluded pedestrian to points that are only one car length ahead of the vehicle 10.”, teaches when the interference value reaches a threshold probability, the anticipatory alert 137 is signaled, and the vehicle can respond to the anticipatory alert by controlling the vehicle in the form of an anticipatory action 147) (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”) ([0044]-[0045] teaches that the anticipatory action is selected based on the contextual situation gathered from the sensors).
However Pilarski does not explicitly teach configured to: detect from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic. 
Cote teaches a system for acquisition, management, and utilization of surface segment data including
one or more processors (Figure 12, processing device 1212)
configured to: detect from the image sensor data an overpass (Col. 28, Line 1 – 10, “As depicted, the system 1100 may comprise a portion of a first roadway 1102a passing under a portion of a second roadway 1102b (e.g., an “overpass”). Each respective roadway 1102a-b (and/or surrounding areas) may be characterized by and/or effectively divided into various grid segments as defined by a first grid overlay 1140a and a second grid overlay 1140b, respectively. The grid overlays 1140a-b may, for example, comprise one or more Digital Elevation Models (DEM), map and/or attribute layers, surface models, map projections, etc.”, the system recognizes the surrounding environment, and can recognize and classify an overpass is in the vicinity, and the system divides the overpass into various grid segments) 
and one or more persons on the overpass (Col. 29, Line 63 – Col. 30 Line 3, “Accordingly, different vehicles, drivers, and/or vehicle characteristics (e.g., speed and/or features—such as anti-lock brakes) may cause different grid overlays 1140a-b and/or different grid segments (and/or configurations thereof) to be determined, calculated, displayed, and/or otherwise processed or utilized (e.g., to determine a risk exposure of an object such as a person and/or vehicle).”, the dividing of grid segments can be done in a way that characterizes an object such as a vehicle or person as an independent grid segment in the system, therefore the system will be capable of determining humans on the overpass and categorize as humans as its own grid segment) 
determine from the image sensor data a falling object probability (Col. 16 Line 40, risk score, and Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass)
associated with the detected one or more persons on the overpass, according to a first logic (Col. 16. Line 40 – 54, “Risk scores for a plurality of surface segment and/or non-surface segment metrics may be determined, calculated, tabulated, and/or summed to arrive at a total risk score for an object (e.g., a fleet of vehicles, various individuals and/or groups thereof) and/or for an object class. According to some embodiments, risk scores may be derived from the surface segment and/or non-surface segment loss frequency distributions and the surface segment and/or non-surface segment loss severity distribution determined at 406a-b and 408a-b, respectively.”, the risk score is a total value for each grid segment on the overpass, which is calculated by adding up all factors)
wherein the falling object probability associated with the detected one or more persons on the overpass is a probability that any of the detected on or more persons will cause an object to fall from the overpass (Column 29, lines 44-60, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass). … It may be determined that the driver/vehicle has a lower likelihood and/or time/distance window indicative of being struck by a falling/thrown object from the overpass, for example, in the case that the vehicle is traveling faster.”) (Column 28, lines 34-40, “In some embodiments, such different grid segments “A1”, “A2” may represent different surface segment and/or risk characteristics associated therewith. The second grid segment “A2” may generally be considered more risky than the first grid segment “A1”, for example, due to shadows, differences in drainage, potential for debris falling from the overpass, etc.”) (Column 29, lines 26-36, “In some embodiments, in the case that it is determined that an object is actually located in/on the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b (e.g., utilizing elevation and/or sensor data), the data/analysis of the fifth grid segment “A5” of the first roadway 1102a/first grid overlay 1140a may be altered, updated, and/or otherwise affected. It may be assumed, for example, that a worker and/or thrown or dropped object from the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b may pose a threat to the fifth grid segment “A5” of the first grid overlay 1140a thereunder.”) (Column 30, lines 26-30, “The third three-dimensional grid segment “C3” may, for example, represent a level of risk associated with an object being thrown and/or dropped from the overpass.”, here the system is teaching a risk probability associated with an object being thrown and/or dropped from an overpassed, either of these actions are caused by a person)
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include the detecting from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding Claim 11, claim 11 is similar in scope to claim 2 and therefore is rejected under similar rationale. 

Regarding Claim 12, Pilarski teaches a method of risk detection and avoidance, comprising determining from the image sensor data one or more evasion factors associated with a vicinity of a vehicle (Paragraph [0095], “Based on the interference score, the control system 100 of the vehicle 410 can select to perform an avoidance action. The avoidance actions can include velocity adjustments, lane aversion, road way aversion (e.g., change lanes or driver far from curb), light or horn actions, and other actions. As described with an example of FIG. 2, the avoidance action can include those which break driving convention or rules (e.g., allow vehicle 410 to drive across center line to create space with bicyclist).”, based on the contextual situation of the subject vehicle and the environment, the control system 100 of the vehicle 410 can select to perform an avoidance action, like change lanes if the adjacent lanes are safe to change into)
and if the probability (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”, interference value 229, and the abstract teaches that the interference value reflects a probability that a detected object  will interfere with the path of the autonomous vehicle)
exceeds a predetermined threshold, determining a harm avoidance maneuver based at least on the one or more evasion factors according to a second logic (Paragraph [0043], “When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down). … For example, if the threat of occluded pedestrians is relatively small but the chance of collision can be eliminated for points of ingress that are more than two car lengths ahead with only a slight reduction in velocity, then under this example, the anticipatory alert 137 can be used by the vehicle control 128 to reduce the vehicle velocity, thereby reducing the threat range of an ingress by an occluded pedestrian to points that are only one car length ahead of the vehicle 10.”, teaches when the interference value reaches a threshold probability, the anticipatory alert 137 is signaled, and the vehicle can respond to the anticipatory alert by controlling the vehicle in the form of an anticipatory action 147) (Paragraph [0059], “When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold”) ([0044]-[0045] teaches that the anticipatory action is selected based on the contextual situation gathered from the sensors)
and sending an instruction comprising the harm avoidance maneuver (Paragraph [0044], “The anticipatory action 147 can be selected from, for example, an action corresponding to (i) slowing the vehicle 10 down, (ii) moving the lane position of the vehicle away from the bike lane, and/or (iii) breaking a default or established driving rule such as enabling the vehicle 10 to drift past the center line. In such examples, the magnitude and type of anticipatory action 147 can be based on factors such as the probability or likelihood score”,  the anticipatory action 147 is selected to maneuver the vehicle to avoid the obstacle).
However Pilarski does not explicitly teach configured to: detect from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic. 
Cote teaches a system for acquisition, management, and utilization of surface segment data including
detecting from the image sensor data an overpass (Col. 28, Line 1 – 10, “As depicted, the system 1100 may comprise a portion of a first roadway 1102a passing under a portion of a second roadway 1102b (e.g., an “overpass”). Each respective roadway 1102a-b (and/or surrounding areas) may be characterized by and/or effectively divided into various grid segments as defined by a first grid overlay 1140a and a second grid overlay 1140b, respectively. The grid overlays 1140a-b may, for example, comprise one or more Digital Elevation Models (DEM), map and/or attribute layers, surface models, map projections, etc.”, the system recognizes the surrounding environment, and can recognize and classify an overpass is in the vicinity, and the system divides the overpass into various grid segments) 
 and one or more persons on the overpass (Col. 29, Line 63 – Col. 30 Line 3, “Accordingly, different vehicles, drivers, and/or vehicle characteristics (e.g., speed and/or features—such as anti-lock brakes) may cause different grid overlays 1140a-b and/or different grid segments (and/or configurations thereof) to be determined, calculated, displayed, and/or otherwise processed or utilized (e.g., to determine a risk exposure of an object such as a person and/or vehicle).”, the dividing of grid segments can be done in a way that characterizes an object such as a vehicle or person as an independent grid segment in the system, therefore the system will be capable of determining humans on the overpass and categorize as humans as its own grid segment)
determine from the image sensor data a falling object probability (Col. 16 Line 40, risk score, and Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass)
associated with the detected one or more persons on the overpass, according to a first logic (Col. 16. Line 40 – 54, “Risk scores for a plurality of surface segment and/or non-surface segment metrics may be determined, calculated, tabulated, and/or summed to arrive at a total risk score for an object (e.g., a fleet of vehicles, various individuals and/or groups thereof) and/or for an object class. According to some embodiments, risk scores may be derived from the surface segment and/or non-surface segment loss frequency distributions and the surface segment and/or non-surface segment loss severity distribution determined at 406a-b and 408a-b, respectively.”, the risk score is a total value for each grid segment on the overpass, which is calculated by adding up all factors)
wherein the falling object probability associated with the detected one or more persons on the overpass is a probability that any of the detected on or more persons will cause an object to fall from the overpass (Column 29, lines 44-60, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass). … It may be determined that the driver/vehicle has a lower likelihood and/or time/distance window indicative of being struck by a falling/thrown object from the overpass, for example, in the case that the vehicle is traveling faster.”) (Column 28, lines 34-40, “In some embodiments, such different grid segments “A1”, “A2” may represent different surface segment and/or risk characteristics associated therewith. The second grid segment “A2” may generally be considered more risky than the first grid segment “A1”, for example, due to shadows, differences in drainage, potential for debris falling from the overpass, etc.”) (Column 29, lines 26-36, “In some embodiments, in the case that it is determined that an object is actually located in/on the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b (e.g., utilizing elevation and/or sensor data), the data/analysis of the fifth grid segment “A5” of the first roadway 1102a/first grid overlay 1140a may be altered, updated, and/or otherwise affected. It may be assumed, for example, that a worker and/or thrown or dropped object from the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b may pose a threat to the fifth grid segment “A5” of the first grid overlay 1140a thereunder.”) (Column 30, lines 26-30, “The third three-dimensional grid segment “C3” may, for example, represent a level of risk associated with an object being thrown and/or dropped from the overpass.”, here the system is teaching a risk probability associated with an object being thrown and/or dropped from an overpassed, either of these actions are caused by a person).
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include the detecting from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding Claim 13, the combination of Pilarski and Cote teaches the method of risk detection and avoidance of claim 12 as discussed above, Pilarski further teaches 
detecting from the image sensor data one or more of the following risk factors: 
a number of persons on the overpass; 
whether the one or more persons are moving or stationary (Paragraph [0045], “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information. For example, when the prediction engine 126 detects a bicycle, the interference value 129 can be based on factors such as proximity, orientation of the bicycle, and speed of the bicycle.”); 
a direction faced by the one or more persons relative to the vehicle (Paragraph [0055], “In some variations, the contextual object information 213 can be specific to the class of object that is detected. For example, if the detected object is a person, the contextual object information 213 can process image data to detect facial features, and specifically to detect the orientation of the face or eyes from the detected facial features of the person. In turn, the contextual information about the face and eyes can be predictive of a next action of the person. For example, the pose and eyes of the person can indicate whether the person will move in a given region.”, teaches if the detected object is a person, the contextual object information 213 can process image data to detect facial features, and it will take into account the eyes and direction that the person is facing, to predict if the person will move in a given region) (Paragraph [0045], “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information. For example, when the prediction engine 126 detects a bicycle, the interference value 129 can be based on factors such as proximity, orientation of the bicycle, and speed of the bicycle.”); 
an approximate age of any of the one or more persons (It is noted that the claimed invention is capable of detecting facial features to determine the approximate age of the person captured by the sensors. In Pilarski, the contextual object information 213 is capable of detecting the facial features of the person, thus the system in Pilarski should be capable to determine the approximate age of a person); 
a proximity of at least two of the one or more persons; 
whether any of the one or more persons are wearing a hat; 
whether any of the one or more persons are wearing a mask; 
whether any of the one or more persons is riding a bicycle (Paragraph [0045], “The sensor detected contextual information about a dynamic object can include, for example, speed and pose of the object, direction of movement, presence of other dynamic, and other information. For example, when the prediction engine 126 detects a bicycle, the interference value 129 can be based on factors such as proximity, orientation of the bicycle, and speed of the bicycle.”, the system can detecting an object and classify it as a bicycle, and the system determines a risk factor of the bicycle based on its speed, proximity, and orientation); or any combination of the foregoing.
However Pilarski does not explicitly teach and wherein the one or more processors are configured to determine the falling- object probability using the determined risk factors.
Cote teaches a system for acquisition, management, and utilization of surface segment data including 
wherein the one or more processors are configured to determine the falling- object probability (Col. 16 Line 40, risk score, and Col. 29 Line 44 – 46, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass).”, grid segments on the overpass can have a likelihood associated with the segment based on falling objects from the overpass)
using the determined risk factors (Cote, Col. 29, Line 63 – Col. 30 Line 3, “Accordingly, different vehicles, drivers, and/or vehicle characteristics (e.g., speed and/or features—such as anti-lock brakes) may cause different grid overlays 1140a-b and/or different grid segments (and/or configurations thereof) to be determined, calculated, displayed, and/or otherwise processed or utilized (e.g., to determine a risk exposure of an object such as a person and/or vehicle).”, the dividing of grid segments can be done in a way that characterizes an object such as a vehicle or bicycle or person as an independent grid segment in the system, therefore the system will be capable of determining humans or bicycles on the overpass and categorize the humans or bicycles as grid segments).
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include the detecting from the image sensor data an overpass and one or more persons on the overpass determine from the image sensor data a falling object probability associated with the detected one or more persons on the overpass, according to a first logic of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding Claim 14, claim 14 is similar in scope to claim 2 and therefore is rejected under similar rationale.

Regarding Claim 18, Pilarski teaches a risk detection and avoidance device comprising one or more image sensors (Fig. 1, sensors 101, 103, 105)
configured to provide image sensor input data representing a sensor image of a vicinity of the device (Paragraph [0019], “The autonomous vehicle 10 can be equipped with multiple types of sensors 101, 103, 105, which combine to provide a computerized perception of the space and environment surrounding the vehicle 10.”, the sensors work together to obtain a complete sensor view of the vehicle, to obtain information about what is near the vehicle, as well as what is in front of a path of travel of a vehicle)
and one or more processors (Paragraph [0086], “A processing center 425, comprising a combination of one or more processors and memory units can be positioned in a trunk of the vehicle 410.“, processing center 425, containing one or more processors)
configured to: detect from the image sensor data one or more vehicles in a vicinity of the device (Paragraph [0080], “In an example such as shown by FIG. 2, control system 100 uses image processing component 210 in order to identify and classify objects that are in motion, or capable of motion, and further sufficiently near the planned path of the vehicle to have ability to interfere or collide with the vehicle (324).”, teaches that the control system uses the image processing component 210 in order to identify and classify objects near the subject vehicle, including bicycles, pedestrians, or other vehicles)
determine from the image sensor data a risk probability (Paragraph [0059], “According to some examples, the prediction analysis 226 can utilize input from the sensor processing component 210 and the route planner 122 in order to anticipate a likelihood or probability that an object of one or more predetermined classes (e.g., persons, bicycles, other vehicles) will interfere or collide with the path of the autonomous vehicle 10. When the analysis indicates that an interference value 229 of an object colliding or interfering with the vehicle 10 exceeds a threshold, the prediction engine 126 can signal the anticipatory alert 137.”, interference value 229, and the interference value reflects a probability that a detected object will interfere with the path of the autonomous vehicle) 
associated with the detected one or more vehicles, according to a first logic (Paragraph [0043] – [0044], “In some examples, the prediction engine 126 determines possible events relating to different types or classes of dynamic objects, such as other vehicles, bicyclists or pedestrians.”,  teaches that the control system can detect static or dynamic objects, like vehicles, and calculate the interference value) 
determine from the image sensor data one or more risk evasion factors associated with a vicinity of the device; and if the risk probability exceeds a predetermined threshold, determine a harm avoidance maneuver (Paragraph [0043], “When the interference value 129 reaches a threshold probability, the prediction engine 126 signals the anticipatory alert 137, resulting in the vehicle 10 performing an automated action 147 (e.g., slowing down). In variations, the prediction engine 126 can communicate a greater percentage of anticipatory alerts 137 if the anticipatory action is negligible and the reduction in probability is significant.”,  teaches when the interference value reaches a threshold probability, the anticipatory alert 137 is signaled, and the vehicle can respond to the anticipatory alert by controlling the vehicle in the form of an anticipatory action 147) 
based at least on the one or more risk evasion factors, according to a second logic, and send an instruction comprising the harm avoidance maneuver (Paragraph [0044], “The anticipatory action 147 can be selected from, for example, an action corresponding to (i) slowing the vehicle 10 down, (ii) moving the lane position of the vehicle away from the bike lane, and/or (iii) breaking a default or established driving rule such as enabling the vehicle 10 to drift past the center line. In such examples, the magnitude and type of anticipatory action 147 can be based on factors such as the probability or likelihood score”,  the anticipatory action 147 is selected to maneuver the vehicle to avoid the obstacle).
However, Pilarski does not explicitly teach wherein the risk probability is a probability that one or more persons on an overpass will cause an object to fall from the overpass in a vicinity of the one or more vehicles.
Cote teaches a system for acquisition, management, and utilization of surface segment data including
wherein the risk probability is a probability that one or more persons on an overpass will cause an object to fall from the overpass in a vicinity of the one or more vehicles (Column 29, lines 44-60, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass). … It may be determined that the driver/vehicle has a lower likelihood and/or time/distance window indicative of being struck by a falling/thrown object from the overpass, for example, in the case that the vehicle is traveling faster.”) (Column 28, lines 34-40, “In some embodiments, such different grid segments “A1”, “A2” may represent different surface segment and/or risk characteristics associated therewith. The second grid segment “A2” may generally be considered more risky than the first grid segment “A1”, for example, due to shadows, differences in drainage, potential for debris falling from the overpass, etc.”) (Column 29, lines 26-36, “In some embodiments, in the case that it is determined that an object is actually located in/on the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b (e.g., utilizing elevation and/or sensor data), the data/analysis of the fifth grid segment “A5” of the first roadway 1102a/first grid overlay 1140a may be altered, updated, and/or otherwise affected. It may be assumed, for example, that a worker and/or thrown or dropped object from the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b may pose a threat to the fifth grid segment “A5” of the first grid overlay 1140a thereunder.”) (Column 30, lines 26-30, “The third three-dimensional grid segment “C3” may, for example, represent a level of risk associated with an object being thrown and/or dropped from the overpass.”, here the system is teaching a risk probability associated with an object being thrown and/or dropped from an overpassed, either of these actions are caused by a person)
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include wherein the risk probability is a probability that one or more persons on an overpass will cause an object to fall from the overpass in a vicinity of the one or more vehicles of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding Claim 19, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 18, as discussed above Pilarski further teaches 
wherein the one or more processors are further configured to detect from the image sensor data one or more of the following risk factors: a vehicle changing lanes while traveling at a velocity above a predetermined threshold; a vehicle changing lanes at an acceleration above a predetermined threshold; a change in acceleration above a predetermined threshold; one or more vehicles traveling at a velocity greater than a tolerance above a valid speed limit; one or more vehicles traveling at a velocity less than a tolerance below a valid minimum speed; and wherein the one or more processors are configured to determine the risk probability using the determined risk factors (Paragraph [0080], “control system 100 uses image processing component 210 in order to identify and classify objects that are in motion, or capable of motion, and further sufficiently near the planned path of the vehicle to have ability to interfere or collide with the vehicle (324). The sensor information (including image processing) can further be used to determine contextual information about the object (325), such as the object's pose, position relative to the road or path of the vehicle, the object's direction of movement and velocity, and other information (including object specific contextual information).”, the system uses the image processing component 210 to detect contextual information about the detected objects using the sensor data. Information like object’s pose, object direction of movement and velocity can be determined by the system. If the object is a vehicle, then the system can determine the vehicle’s speed, direction, and acceleration. Also the contextual information taken translates to the interference value, which reflects a probability that a detected object will interfere with the path of the autonomous vehicle. The interference value will be compared with a threshold value to determine if an alert is required).

Regarding Claim 20, the combination of Pilarski and Cote teaches the risk detection and avoidance device of claim 18, Pilarski further teaches
wherein the first logic includes assigning a value to one or more of the risk factors and determining a risk probability as a sum of the detected risk factors (Paragraph [0041], “In some examples, the interference value 129 includes multiple dimensions, to reflect (i) an indication of probability of occurrence, (ii) an indication of magnitude (e.g., by category such as “severe” or “mild”), (iii) a vehicle zone of interference or collision, and/or (iv) a time to interference or collision. A detected or undetected object can include multiple interference values 129 to reflect one or multiple points of interference/collision with the vehicle, such as multiple collision zones from one impact, or alternative impact zones with variable probabilities. The prediction engine 126 can use models, statistical analysis or other computational processes in determining a likelihood or probability (represented by the likelihood of interference value 129) that the detected object will collide or interfere with the planned path of travel. The likelihood of interference value 129 can be specific to the type of object, as well as to the geographic region and/or locality of the vehicle 10.”, teaches that the interference value includes multiple dimensions, and a detected object could have multiple interference values, or risk factors associated with it. The predictive engine 126 can use models, statistical analysis, or other computational processes, which can include addition of the interference values, in determining the overall likelihood or probability that the detected object will interfere with the subject vehicle’s path).


Regarding claim 21, the combination of Pilarski and Cote teaches the system as discussed above in claim 1, Pilarski further teaches 
determining a number of people in an area and how they interact with a roadway (Paragraph [0065], “The tendencies and manner in which such objects (as typically operated by people) interact with the roadway can be recorded. For example, behavior which can be recorded at a particular road segment of a geographic region and may include: (i) propensity of persons in the population to use a crosswalk when crossing the street; (ii) propensity of drivers to yield to persons crossing in the crosswalk; (iii) a frequency in which persons cross the street illegally, such as by way of outside of the crosswalk, or when traffic is present; (iv) speed of vehicles on specific road segments; (v) presence of bicyclists, including type of bicyclists (e.g., recreational enthusiast or messenger); (vi) whether vehicle stop or slow down, as well as the velocity by which vehicles progress through a turn at a red light, or through an intersection with the stop sign; (vii) actions performed by pedestrians prior to crossing the street, such as pressing for the pedestrian signal and are turning their heads left to right; and/or (viii) a general number of objects of predetermined types (e.g., number of bicyclists, pedestrians, and vehicles) that are near or on the roadway at different times of day.”)
However Pilarski does not explicitly teach determining a probability of an object falling from an overpass.
Cote teaches determining a probability of an object falling from the overpass based on a number of persons detected within an area on the overpass (Column 29, lines 44-60, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass)”) (Column 29, lines 26-36, “In some embodiments, in the case that it is determined that an object is actually located in/on the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b (e.g., utilizing elevation and/or sensor data), the data/analysis of the fifth grid segment “A5” of the first roadway 1102a/first grid overlay 1140a may be altered, updated, and/or otherwise affected. It may be assumed, for example, that a worker and/or thrown or dropped object from the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b may pose a threat to the fifth grid segment “A5” of the first grid overlay 1140a thereunder.”) (Column 30, lines 26-30, “The third three-dimensional grid segment “C3” may, for example, represent a level of risk associated with an object being thrown and/or dropped from the overpass.”, here the system is teaching a risk probability associated with an object being thrown and/or dropped from an overpass, either of these actions are caused by a person, and the risk can be increased by metrics of each grid segment, such as the number of people as taught by Pilarski, the combination would change a risk of a falling object when there are more people detected).
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include determining a probability of an object falling from the overpass based on a number of persons detected within an area on the overpass of Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.

Regarding claim 24, the combination of Pilarski and Cote teaches the system as discussed above in claim 1, however Pilarski does not explicitly teach wherein the falling object probability associated with the detected one or more persons on the overpass is a probability that any of the detected one or more persons will cause an object to fall from the overpass. 
Cote teaches wherein the falling object probability associated with the detected one or more persons on the overpass is a probability that any of the detected one or more persons will cause an object to fall from the overpass (Column 29, lines 44-60, “In some embodiments, the characteristics such as risk metrics of the fifth grid segment “A5” of the first grid overlay 1140a may reflect a likelihood (and/or relative higher likelihood) of falling objects (e.g., from the overpass). … It may be determined that the driver/vehicle has a lower likelihood and/or time/distance window indicative of being struck by a falling/thrown object from the overpass, for example, in the case that the vehicle is traveling faster.”) (Column 28, lines 34-40, “In some embodiments, such different grid segments “A1”, “A2” may represent different surface segment and/or risk characteristics associated therewith. The second grid segment “A2” may generally be considered more risky than the first grid segment “A1”, for example, due to shadows, differences in drainage, potential for debris falling from the overpass, etc.”) (Column 29, lines 26-36, “In some embodiments, in the case that it is determined that an object is actually located in/on the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b (e.g., utilizing elevation and/or sensor data), the data/analysis of the fifth grid segment “A5” of the first roadway 1102a/first grid overlay 1140a may be altered, updated, and/or otherwise affected. It may be assumed, for example, that a worker and/or thrown or dropped object from the sixth and/or seventh grid segments “B6”, “B7” of the second grid overlay 1140b may pose a threat to the fifth grid segment “A5” of the first grid overlay 1140a thereunder.”) (Column 30, lines 26-30, “The third three-dimensional grid segment “C3” may, for example, represent a level of risk associated with an object being thrown and/or dropped from the overpass.”, here the system is teaching a risk probability associated with an object being thrown and/or dropped from an overpassed, either of these actions are caused by a person).
Pilarski and Cote are analogous art as they are both generally related to systems that analyze sensor data related to vehicles. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant applicant to include wherein the falling object probability associated with the detected one or more persons on the overpass is a probability that any of the detected one or more persons will cause an object to fall from the overpass Cote in the system for controlling an autonomous vehicle based on risk of Pilarski in order to calculate risk for the subject vehicle more accurately, considering that more road structures (overpasses) are taken into account for the risk assessment (Cote, Col. 27 Line 24 – Col. 28 Line 4, “In some embodiments, geometric characteristics of the roadway 1002 may be determined to be relevant to risk and/or insurance determinations. A travel lane width 1014 (and/or number and/or configuration (e.g., one-way, HOV) of travel lanes) may, for example, be determined to negatively affect roadway safety when it is less than a certain value (e.g., twenty-five feet (25 ft.)) and/or when it is less than a certain value where average speeds exceed some threshold value (e.g., fifty miles per hour (50 mph)).”). Pilarski also teaches that the system can recognize static objects on the roadway (Pilarski, [0058]). An overpass is a static object, which would suggest a motivation to combine these elements.


Allowable Subject Matter
Claims 22 and 23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER FEES whose telephone number is (303)297-4343. The examiner can normally be reached Monday-Thursday 7:30 - 5:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GEORGE FEES/Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662